Citation Nr: 9909227	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-25 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for chronic bilateral 
ear disabilities, including hearing loss, tinnitus, and 
recurrent infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Denver Regional Office (RO) rating decisions which denied 
service connection for foot disability with arthritis and 
hearing loss and ear infections.  

In January 1998, the case was remanded to the RO for the 
purpose of scheduling a Travel Board hearing, which was held 
in January 1999.


FINDINGS OF FACT

1.  Rheumatoid arthritis was not evident in service or for 
many years thereafter; competent (medical) evidence does not 
show that the veteran's current rheumatoid arthritis 
involving multiple joints is linked to active service or 
developed as a result of any in-service injury or trauma.

2.  Hearing loss, tinnitus, or chronic ear infection 
disabilities were not evident in service or for many years 
thereafter; competent (medical) evidence does not show that 
current bilateral hearing loss, tinnitus, or recurrent ear 
infections are linked to active service or due to noise 
exposure in service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for rheumatoid arthritis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  He has not presented a well-grounded claim of service 
connection for chronic bilateral ear disabilities including 
hearing loss, tinnitus, and chronic ear infections.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for certain 
disabilities, including arthritis and sensorineural hearing 
loss, if the pertinent disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service records reveal that he had more than a 
year of service in Korea, and his military occupational 
specialty was pipeline engineer.  A review of the claims file 
reveals that his service medical records are missing and may 
have been destroyed in a fire at the National Personnel 
Records Center in St. Louis in 1973.  When complete service 
medical records are unavailable, the obligation of the Board 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Medical records from W. Peacock, M.D., dating from November 
1975 to October 1986, reveal treatment associated with 
rheumatoid arthritis.  On initial consultation in November 
1975, the veteran indicated that his "illness" had its 
onset 2 years earlier, at which time he was convalescing from 
an automobile accident; reportedly, he experienced 
arthralgias on the bottom of his feet and in the shoulders 
(but the pain was not associated with swelling); recurrent 
swelling reportedly occurred about a year later and primarily 
involved the proximal interphalangeal joints, ankles, and 
wrists; he denied a history of infections.  On examination, 
rheumatoid arthritis was diagnosed.  Dr. Peacock treated the 
veteran's rheumatoid arthritis until March 1985 (as evidenced 
by a letter in March 1986), at which time he referred him to 
a VA facility for continuing treatment.  In March 1986, Dr. 
Peacock indicated that the veteran had seropositive nodular 
rheumatoid arthritis, progressive since 1973.  In October 
1986, Dr. Peacock indicated that he treated the veteran for 
rheumatoid arthritis until 1985.  

In November 1975, the veteran was hospitalized at the 
Arapahoe County Medical Foundation and, while hospitalized, 
he reported a 2 to 3-year history of pain, swelling, and 
stiffness in his joints, and also indicated that he 
experienced tinnitus.  

From May to June 1983 and August 1983 to February 1984, the 
veteran received treatment and physical therapy at the 
Arapahoe Physical Therapy & Rehabilitation facility due to 
pain in the left cervical area including the trapezius, 
interscapular, headaches, and shoulder pain, which developed 
as a result of injuries in May and August 1983.

A February 1984 letter from A. Strasburger, M.D., reveals 
that he treated the veteran for generalized arthritis.  

Medical records from the Littleton Clinic from April 1973 to 
April 1985 reveal intermittent treatment associated with 
various symptoms including joint pain and stiffness, 
rheumatoid arthritis, tinnitus, and ear infections.  In 
October 1983, the veteran indicated that he experienced 
tinnitus and pressure sensation in his head since 1973, 
noting that he had employment-related noise exposure while 
working as a carpenter (having worked with heavy equipment).

Medical records from the Swedish Medical Center from August 
1983 to September 1987 reveal inpatient and outpatient 
treatment associated with post traumatic lumbar spine 
disability and rheumatoid arthritis, documenting treatment by 
Dr. Peacock.  In November 1983, the veteran reported a 
history of chronic rheumatoid arthritis since 1973.  

VA medical records from May 1985 to October 1993 reveal 
frequent and extensive treatment associated with numerous 
symptoms and illnesses including the veteran's rheumatoid 
arthritis involving multiple joints in his body (including 
the shoulders, elbows, hips, knees, feet and ankles, and 
hands).  During treatment in May 1985, history of rheumatoid 
arthritis treated by a private physician was indicated.  In 
June and July 1985, he indicated that he had a 12-year 
history of rheumatoid arthritis.  In August 1988, he stated 
that rheumatoid arthritis was initially diagnosed in 1978.  
August 1990 X-ray studies of the hands and feet revealed 
degenerative changes (minimal in the hands and marked in the 
feet) consistent with the diagnosis of rheumatoid arthritis.  

With regard to the veteran's bilateral ear disabilities, VA 
treatment records from May 1985 to October 1993 reveal 
frequent and extensive treatment of recurrent otitis media, 
sinusitis, and ear infections.  In August 1985, he complained 
of congestion, trouble focusing his eyes, bleeding from 
sinuses, and a 10-year history of trouble hearing with the 
left ear (describing it as ringing in ears); on examination, 
his tympanic membranes were clear and clinical impression was 
sinusitis with protracted low-grade epistaxis.  In September 
1985, he stated that he experienced ringing in ears since 
1972.  In December 1985, he was hospitalized due to vertigo 
and decreased hearing and, during such hospitalization, 
bilateral, acute, symptomatic otitis media was diagnosed.  
The presence of bilateral hearing loss was initially shown on 
audiological evaluation in December 1985, at which time 
mild/severe bilateral hearing loss with poor speech 
discrimination was diagnosed.  In November 1987, he reported 
a history of chronic sinusitis and otitis media since 
December 1985, intermittent earache for 2 years, decreased 
hearing, and a 14-year history of tinnitus.  On examination, 
chronic otitis media and no sign of recurrent infections was 
diagnosed; audiological evaluation revealed bilateral 
moderate to severe mixed hearing loss.  In May 1990, he 
indicated that he had a history of recurrent sinusitis since 
1985.  An old perforation of the right tympanic membrane was 
noted in April 1991.  In December 1991, he indicated that he 
experienced tinnitus since 1973.  In July 1992, he underwent 
a surgical placement of a pressure equalizing tube in the 
left ear.  

A written statement from the veteran's mother, received by 
the RO in May 1995, reveals that she remembers receiving a 
letter from him while he was in service, informing her that 
he thought that he hurt his feet in basic training.  

At a January 1999 Travel Board hearing, the veteran testified 
that he injured his feet during service in 1953, has 
experienced pain in his feet since that time and, in 1975, 
arthritis was diagnosed.  He stated that he did not receive 
any pertinent medical treatment from the time of service 
separation until 1975.  Reportedly, rheumatoid arthritis was 
initially limited to the joints of his feet, but over time, 
it spread to his other joints.  

With regard to his ear disabilities, the veteran testified in 
January 1999, that he initially noticed decreased hearing 
during service in Korea (following exposure to weapons fire).  
Reportedly, he initially sought medical treatment for 
tinnitus and hearing loss in 1975 or 1976 (indicating that he 
did not experience tinnitus prior to 1975).  He indicated 
initially developing an ear infection after service 
separation in 1955, and having recurrent infections 
necessitating treatment since then; in childhood, he 
reportedly had recurrent earaches, but denied receiving 
medical treatment prior to service.  Reportedly, medical 
records documenting treatment during the initial years after 
his service separation were not available (the treating 
physicians were described as deceased and the records 
destroyed).  He initially sought VA medical treatment in 1984 
or 1985.  

Based on the foregoing, the Board finds that the claims of 
service connection for rheumatoid arthritis and bilateral ear 
disabilities, including hearing loss, tinnitus, and recurrent 
infections, are not well grounded.  

As indicated above, the veteran's service medical records are 
not available; thus, the Board has a heightened obligation to 
explain its findings and conclusions.  See O'Hare, 1 Vet. 
App. at 367.  The veteran is competent to indicate that he 
sustained foot injuries, acoustic trauma, and had excessive 
noise exposure in service, and his credibility in that regard 
is not challenged.  Nevertheless, the first post-service 
medical evidence showing any pertinent symptomatology or 
diagnoses of chronic disabilities is dated almost 20 years 
after service, and it does not suggest that rheumatoid 
arthritis or any chronic ear disabilities may be 
etiologically related to service or any injuries, trauma, or 
noise exposure in service.  The Board stresses that the 
veteran has never indicated or suggested during his frequent 
and extensive medical treatment since 1973 that the pertinent 
disabilities were related to any event or injury in service.  
Although the date of the onset of the veteran's rheumatoid 
arthritis or ear disabilities is unclear, the clinical 
evidence demonstrates that it initially developed many years 
post service separation; it does not suggest that any 
pertinent disability may be of service origin.  

The Board is mindful of the veteran's own contentions that 
his current rheumatoid arthritis and chronic bilateral ear 
disabilities including hearing loss, tinnitus, and recurrent 
infections developed as a result of injuries and trauma, and 
excessive noise exposure in service.  However, he is a lay 
person and as such is not competent to make a medical 
diagnosis or provide the etiological link between in-service 
symptoms and any current knee disability.  See Grivois, 6 
Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494.  
Although he is competent to testify with regard to symptoms 
including pain, deceased hearing, and recurrent infections as 
he has experienced them over the years, see Cartright v. 
Derwinski, 2 Vet.App. 24 (1991), competent (medical) evidence 
is required for the showing of a nexus between any in-service 
symptomatology and/or injuries and current chronic 
disability.  See Libertine, 9 Vet. App. at 522.

The Board notes that application of 38 U.S.C.A. § 1154(b) 
(West 1991) to the veteran's claims does not make his claims 
well grounded because, as noted above, medical evidence of 
nexus between a current disability and service is required.  
In Libertine, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
is capable of describing his symptomatology as he experienced 
it, he is not competent, as a lay person, to establish the 
required nexus between active service and the onset of 
rheumatoid arthritis, hearing loss, recurrent ear infections, 
or tinnitus many years thereafter.  Moreover, as the record 
is bereft of evidence of any arthritis or ear problem during 
the years immediately after his discharge from service in 
1955, and not until the 1970s is it shown that he sought 
treatment for conditions he described as of recent origin; 
thus, there is no valid basis for a conclusion that any 
current disability is linked to service due to a lack of 
post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Mense v. Derwinski, 1 Vet.App. 354 (1991).  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claims.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for chronic bilateral ear disabilities, 
including hearing loss, tinnitus, and recurrent infections is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


